Decision affirmed, with*734out costs. No opinion. Staley, Jr., J. P., Simons, Kane and Reynolds, JJ., concur; Greenblott, J., dissents and votes to reverse in the following memorandum: The board found that claimant provoked his discharge by failing to follow his supervisor’s direction to work overtime. As a result, he was disqualified from benefits on the ground that he had voluntarily left his employment without good cause. Appellant contends that the collective bargaining agreement under which he was working provided that overtime was completely discretionary with the employee. Section 6 of the union contract states: “Employees shall not be required to work more than eight (8) hours in any one (1) day ”. In view of this language, appellant’s refusal to work was entirely justified. I therefore dissent and vote to reverse.